No. 83-549
               IN THE SUPRELW COURT OF THE STATE OF MOFITAPIA
                                       1984



ADOLPH DUANE SCHAAK, JR.,
               Petitioner and Respondent,
    -vs-
BETTY FRANCES LORRAINE SCHAAIC,
               Respondent and Appellant.




APPEAL FROM:    District Court of the Thirteenth Judicial District,
                In and for the County of Yellowstone,
                The Honorable Diane G. Barz, Judge presiding.

COUNSEL OF RECORD:

      For Appellant:
               Nye   &   Meyer, Billings, Montana

      For Respondent:
               Douglas Y. Freeman, Hardin, Montana




                                   Submitted on Briefs:   March 23, 1984
                                               Decided:   $lay 31, 1984




                                                    --
                                   Clerk
Mr. Chief Justice Frank I. Haswell delivered the Opinion of
the Court.
      This is an appeal from Yellowstone County of an order
dismissing a motion under Rule 60 (b)(6), M.R.Civ.P.,    to set
aside a decree of dissolution entered by that court and, more
specifically, to set aside the property settlement agreement
incorporated into that decree.    We affirm the order dismiss-
ing the petition.
      The parties were married in June 1958.    In April 1979
wife filed a petition for dissolution.   This was converted to
a legal separation on November 6, 1979.      The parties' at-
tempts at marital counseling failed, and a dissolution was
granted November 5, 1980.
      During the counseling period prior to the dissolution,
wife informed,husband that she wanted to settle their proper-
ty rights.   Wife, a college-educated school teacher, drafted
and signed her proposed agreement which was admitted into
evidence at the hearing below.     This agreement was prepared
in final form by counsel for husband.
      Husband's counsel forwarded the proposed agreement to
wife's counsel for review.       Wife's counsel responded, in
pertinent part, as follows:
             "I briefly reviewed the Agreement with
             Betty and my recommendation to her was
             that she should not sign it under any
             circumstances.    I specifically advised
             her that there was a total lack of dis-
             closure of the value of the marital
             assets and the interest in and to Pryor
             Land Company. In addition, I represented
             to her tha.t she was entitled to a com-
             plete, fair and candid disclosure of the
             value of all assets and future expectan-
             cies owned by Duane and Betty and which
             may accrue to Duane in the future in
             connection with the holdings of his
             father.   I concluded our discussion by
             suggesting that she should absolutely
             refrain from executing the Agreement and
             that she was entitled to far more than is
               represented     under   the   terms   of    that
               Agreement.
               "My specific advice notwithstanding,
               Betty informed me that she is willing to
               sign the Agreement and, in fact, stated
               that it was her intention to do so         ...
               ". . . however, from a lawyer's point of
               view I could not recommend the signing of
               the Agreement.   Nevertheless the signed
               Agreement is being returned to you at my
               client's express instructions              . . ."
      Wife now alleges that she was suffering from depression
at the time she drafted the agreement and that she received a
disproportionate share of the marital esta.te.             She received
cash and assets worth approximately $50,000.                Husband re-
ceived essentially the interest in Pryor Land Company, a
farming corporation, owned solely by his father, brothers and
himself.      Wife contends that the fair market value of the
corporation is approximately $10 million and her husband owns
a 25 percent interest.
      Wife raises a number of matters on appeal, but the only
issue is whether the District Court ruled properly in denying
her petition for relief from the decree of dissolution.
      The     petition   was   filed pursuant    to Rule      60(b)(6),
M.R.Civ.P.,    which states:
               "On motion and upon such terms as are
               just, the court may relieve a party or
               his legal representative from a final
               judgment, order, or proceeding for the
               following reasons:      .     .
                                      . ( 6 ) any other
               reason justifying relief from the opera-
               tion of the judgment."
      The statute allows a limited time to seek relief from
the judgment except
               ". .
                  . This rule does not limit the power
               of a court to entertain an independent
               action to relieve a party from a judg-
               ment, order, or proceeding, or to grant
               relief to a defendant not actually per-
               sonally notified as may be required by
            law, or to set aside a judgment for fraud
            upon the court."
      Petitioner would   now have us believe that she was
deprived of a fair property settlement due to the fraudulent
acts of her husband.   However, the evidence presented a.t the
hearing discloses otherwise.
     Wife was questioned as follows:
           "Q. And did you tell Duane what you
           wanted in the form of a property settle-
           ment? A. Yes. We wrote it down.
            "Q. And you wrote it down? A. I wrote
            it down. He didn't write anything down.


            "Q. And that was what your request was
            for a property settlement?   A. Yes."

     Further questioning of wife revealed the following:
           "Q. Prior to that time, you and your
           husband lived on the properties referred
           to as the Pryor Land Company properties?
           A. We had nothing else but Pryor Land
           Company properties.
           "Q. You were acquainted with what the
           properties were?     You lived there?
           A. Well, I could see what was going on.
            "Q. And, primarily, this was a farming
            and a ranching type farm corporation; was
            it not? A. Yes.
            "Q. And you were acquainted with the
            ranch, having lived there all your mar-
            ried life, so you knew the extent of the
            ranch properties? A. Well, I can't say
            that I knew the extent of the ranch. I
            didn't know the value of anything.
           "Q. I am not saying 'value'.        I am
           sa.ying you knew the extent of the ranch,
           what the ranch consisted of? A. Well,
           basically."
      Testimony of the wife at this hearing conclusively
shows that she was aware of the nature and extent of the
marital estate.   There is an absence of substantial evidence
indicating any fraud on the part of the husband either toward
petitioner or on the court.
        The basis of petitioner's allegation of fraud is the
failure of the husband to reveal the value of the marital
estate, particularly the value of the interest in Pryor Land
Company.      However, at the outset of this matter, wife's
counsel propounded an extensive set of 121 interrogatories
designed to reveal the extent and value of the marital es-
tate.      These interrogatories were never answered due to a
stipulation by     counsel that discovery would    not proceed
d.uring the period when the parties und.erwent marital counsel-
ing.    When their attempts at reconciliation failed, counsel
for husband put in final form the property settlement agree-
ment originally drafted by wife and submitted it to wife's
counsel.     His response to the agreement is quoted above.
        Like the District Court, we find no evidence of fraud
under the circumstances of this case.     The wife decided what
she wanted in terms of a property settlement and drafted it
herself.     She also signed her draft of the agreement.    She
knew exactly what she was getting and what her husband was
getting.    She was advised by c0mpeten.t legal counsel that she
was entitled to know the value of a.11 marital assets and that
she was entitled to fzr more than the agreement awarded her.
In spite of this advice, wife insisted upon executing the
agreement.
        This Court has indicated that a full inventory of the
assets should be made.      In. re Marriage of Lawrence (Mont.
1982), 642 P.2d 1043, 39 St.Rep. 548.     "However, we have not
held that a. lack of inventory is fraud upon the court.      We
noted in Pilati [(Mont. 1979) 592 P.2d 1374, 36 St.Rep. 6191
that the fraud was the failure to disclose all the assets to
the wife, not the failure to disclose all the assets to the
court."    Lawrence, 642 P.2d at 1047.
       Here, all assets were disclosed even though the values
had not been determined.     Wife insisted on signing the prop-
erty   settlement without     all   values    known    and   expressly
against the advice of counsel.
       While we recognize that a disproportionate settlement
may have occurred in this matter, a decree of dissolution
cannot be interfered with a number of years later simply
because a party has changed her mind with regard to what
property she wants from the marital estate.       One of the goals
of   the   dissolution   statutes   in this    State    is   finality,
Hadford v. Hadford (Mont. 1981), 633 P.2d 1181, 38 St.Rep.
1308, and absent sufficient legal cause, such a decree will
not be disturbed.
       We affirm the order of the District Court dj-smissing
the petition for relief.



                                    -             $
                                        Chief Justicd             ~      &
We concur: